Case 1:13-cr-00035-SPW Document 59 Filed 06/16/20 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA

 

BILLINGS DIVISION
UNITED STATES OF AMERICA,
CR 13-35-BLG-SPW
Plaintiff,
VS. ORDER GRANTING
MOTION FOR EARLY
ARIK ALAN MACBLANE, TERMINATION OF
SUPERVISION
Defendant.

 

Upon the Defendant’s Unopposed Motion for Early Termination of
Supervision (Doc. 57), pursuant to 18 U.S.C. § 3583(e), and good cause being
shown,

[IT IS HEREBY ORDERED that the Defendant’s motion is GRANTED.

Arik Alan MacBlane’s term of supervised release is terminated as of the date of

this Order.
The Clerk shall notify counsel and the U.S. Probation Office of this Order.

DATED this AS day of June, 2020.

A
ya

“SUSAN P. WATTERS
United States District Judge
